DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 limitation “the circumferential extension of the respective contact surface and the shortest angular extension of the contact surfaces” are vague and unclear, “the circumferential extension of the respective contact surface is less than 360 divided with the number of pairs of conductors and multiplied with the number of circular shapes the contact surfaces are distributed over, the predefined and/or restricted turning angle between the first part and the second part is limited to the shortest angular extension of the contact surfaces, and that the contact surfaces are distributed such along the at least one circular shape that the pair of conductors are permanently electrically connected”. Therefore, the metes and bounds are not clearly delineated, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831